Dye, J.
(dissenting in part). In this action to foreclose a mortgage and to enforce a guarantee of its payment, the defendants-appellants in the Appellate Division appealed from so much of the judgment of foreclosure and sale as directed (Civ. Prac. Act, § 1083) a judgment for deficiency against The Engel Company, Inc., as obligor, and the estate of G-eorge C. Engel, as guarantor. The Appellate Division affirmed by a divided court. The appeal is here as of right.
While the appellants concede that plaintiffs had a right to foreclose their mortgage, which was in default for nonpayment of interest, they nonetheless contend that plaintiffs’ delay of nearly seventeen years in prosecuting such action to judgment relieves appellants of liability for any deficiency, failing which the appellant guarantor makes the additional point that, in any event, he is not liable for a deficiency insofar as it includes amounts paid by the mortgagee for taxes with interest from time of payment, on the ground that such items were not covered by the guarantee.
*32Both of these contentions were rejected in the court below and we think properly so. Although an action to foreclose a mortgage is equitable in nature and, like other actions, is subject to limitations of time for commencement, the doctrine of loches is not available as a defense so long as the statutory period allowed for the commencement of foreclosure has not expired. Here, concededly, the suit was commenced within about six weeks of accrual which was within the twenty-year period then allowed (Civ. Prac. Act, § 47, prior to 1938; cf. § 47-a). While we have not heretofore considered this precise question, we are satisfied that the subsequent delays in prosecution afford no substantial ground for denying plaintiffs right to a deficiency. This is in harmony with generally accepted doctrine that a mortgagee’s alleged loches within an unexpired period of limitation for commencement of suit is no defense to a foreclosure action (2 Warren’s Weed on New York Beal Property [4th ed.], p. 511; Monroe Co. Sav. Bank v. Baker, 147 Misc. 522; Cross v. Allen, 141 U. S. 528; Riordan v. Ferguson, 147 F. 2d 983; Niagara Fire Ins. Co. v. Fitzsimmons, 101 N. J. Eq. 437; Wilson v. Stevens, 105 N. J. Eq. 377, 381).
We turn now to a consideration of the extent of appellant guarantor’s liability for a deficiency. The Special Beferee, in addition to the usual and customary items going to make up the expenses of sale, determined that the sums advanced by the mortgagee for taxes and assessments with interest from time of payment constituted proper “ expenses of sale ” for which the guarantor “ by the express terms of the instrument of guarantee and by virtue of this applicable provision of the Civil Practice Act [§ 1087] is liable for the payment”. The court below was unanimous as to this aspect of the case, the dissenting Judges having disagreed as to the availability of plaintiffs’ loches in prosecution as a defense.
The mortgage in suit was initially given in 1906 to the Union Trust Company of New York to secure a loan of $19,000 with interest at 4%% on premises at 121 Barclay Street, New York City. Subsequently the premises were conveyed to The Engel Company, Inc., subject to the lien of the mortgage. Later and in 1922, after the mortgage had been assigned to Blanche Wesselman, plaintiffs’ decedent, at the request of The Engel Company, Inc., she extended, the maturity of the mortgage for five years *33to October 2,1927. Coincident with the making of snch extension agreement and forming a part thereof, George C. Engel, now deceased, the treasurer and principal stockholder of The Engel Company, Inc., for the purpose of inducing the extension, executed a guarantee of payment which was indorsed on the back of the extension agreement, viz.: ‘ ‘ For and in consideration of the sum of one dollar and other valuable consideration to me in hand paid by Blanche Wesselman, the receipt whereof is hereby acknowledged, and in order to induce said Blanche Wesselman to take an assignment of said mortgage herein mentioned and extend the same for a period of five years at five and one half per cent, interest, I do hereby guarantee to said Blanche Wesselman the prompt and punctual payment of principal and interest of said mortgage together with any and all expenses of foreclosure of said mortgage.”
The appellant guarantor does not doubt that taxes and assessments when paid by the mortgagee may be added to the mortgage debt, but says that his guarantee did not extend to the mortgage debt, but was restricted to the payment of principal and interest.
There is no merit to this contention. Its mere assertion in light of the documentary evidence refutes its substance. The bond, mortgage and extension agreement are in standard form containing the usual covenants on the part of the mortgagor to pay the indebtedness and interest and also to pay taxes, assessments, water rates, make repairs and carry insurance (Beal Property Law, § 254). The guarantee recited that it was given to induce the extension of the mortgage which, by its terms, was then due and which The Engel Company, Inc., of which the guarantor was chief executive and principal stockholder, had not assumed or agreed to pay when it took title. Under such circumstances we are obliged to read the word “principal” as synonymous with the principal debt which it was given to secure. In' so ruling we follow well-established doctrine that a guarantee must be viewed in light of the nature of the transaction to which it relates and the purpose for which it was made (Catskill Nat. Bank v. Dumary, 206 N. Y. 550; Bennett v. Draper, 139 N. Y. 266; Powers v. Clarke, 127 N. Y. 417; Schwartz v. Hyman, 107 N. Y. 562; Schmitz v. Langhaar, 88 N. Y. 503; Herskovits Fur Co. v. Hollander, 138 Misc. 456, affd. *34232 App. Div. 802, affd. 257 N. Y. 606). This principle underlies our holding in Flyer v. Elms Realty Co. (241 App. Div. 828, affd. without opinion 267 N. Y. 618). There the guarantee was given by the assignor of a mortgage in order to induce the assignment. By its express terms, the assignor guarantor’s liability was expressly limited to the amount of unpaid balance of principal which, in effect, was to say “ without recourse ” beyond the unpaid balance of principal and interest. Upon foreclosure we deemed the assignor guarantor’s liability for a deficiency had thereby been limited to the balance of unpaid principal.
Furthermore, any doubt of intent is removed by the guarantor’s further covenant expressly guaranteeing payment of “ all expenses of foreclosure ”.
By statutory enactment all taxes and assessments which are a lien on the property sold are payable out of the proceeds as an expense of sale (Civ. Prac. Act, § 1087). The appellant would have us construe this provision as limited to taxes and assessments actually unpaid at the time of sale; that because the mortgagee paid the taxes accruing after default and before sale rather than leaving them open and unpaid, with the consequent liability for interest and excess penalties, and risk of forfeiture under delinquent tax statutes, they are not “ unpaid ” within the meaning of section 1087 and, accordingly, may not be considered as an expense of sale. Such contention is wholly lacking in merit. It would operate to penalize the diligent mortgagee, who acts promptly to preserve his security, and to favor the improvident. Nor can we believe the appellant is serious in advancing any such proposition for had such a course been followed the expenses of sale might well have been far in excess of what they now are and the guarantor’s liability greatly increased. Accordingly, when the language of the guarantee is read in light of the applicable statute, the sums advanced by the mortgagee for taxes and assessments with interest from the date of payment are properly charged as a part of the judgment for a deficiency (Civ. Prac. Act, §§ 1083, 1087; White v. Wielandt, 259 App. Div. 676, 260 App. Div. 871, affd. 286 N. Y. 609; Central Hanover Bank & Trust Co. v. Roslyn Estates, 266 App. Div. 244, affd. 293 N. Y. 680).
The judgment should be affirmed, with costs.
*35Upon appeal of defendant The Engel Company, Inc.: Judgment affirmed.
Conway, Ch. J., Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke, JJ., concur.
Upon appeal by defendant estate of George C. Engel, deceased: Judgment modified, etc.
Conway, Ch. J., Fuld, Van Voorhis and Burke, JJ., concur with Froessel, J.; Dye, J., dissents in an opinion in which Desmond, J., concurs.